Case 8:20-cv-02148-TPB-AAS Document 1 Filed 09/14/20 Page 1 of 6 PagelD 1

 

FILEU

UNITED STATES DISTRICT COURT

for the

District of

7020 SEP 14 AM IO: GO

CLERK, US DISTRICT COURT

Division N

Case No.

—

HIDDLE DISTRICT FLORIDA
TAMPA, FLORIDA

3:70 eV 24a bo Aas

 

\
Vanessa Quas Wi ASON

Plaintiffis)
(Write the fill name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

—

Jury Trial: (check one)

-V-

Flonda Meme Porhnecstio pIAL

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

(to be filled in by the Clerk's Office)

“Yes “No

 

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT

(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name \J ANC SRA Q on,

ADoY

Street Address uy Z\ 1 © Qas & M1
City-and County Vaca 0G Wi\\s\nes ugly

State and Zip Code A. 4A 2, iaXO
Telephone Number G \A- 11% -AZ

ro)

E-mail Address NvdWh46 ONS IS @ \ aohod. COM

Page | of 6
Case 8:20-cv-02148-TPB-AAS Document 1 Filed 09/14/20 Page 2 of 6 PagelD 2

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. |

Name Warde ame Saclaecsh\9

Job or Title (if known) Street

Address 2Q0\ \Wxw Aue, SEL Suite H

 

 

 

 

City and County Rus hin i Ws Wolsac puigls
State and Zip Code FA. A 5 S710

Telephone Number E-mail  3\A- (19 - 7% 4

Address (if known) ,

 

Defendant No. 2

Name USDA @Qucal Yeve\ oo mort

Job or Title (if known) Street

Address SAF OD Champ.ons Qpde. Y\uel Sule. 2/0
City and County Cheampions (s lhe.

State and Zip Code Fl. 13 KFC,

Telephone Number E-mail %1404-420- Yy 33

Address (if known)

 

 

 

Defendant No. 3

Name

 

Job or Title (if known) Street
Address

 

 

City and County
State and Zip Code

 

 

Telephone Number E-mail

 

Address (ifknown)

 

Defendant No. 4

Name

Page 2 of 6
Case 8:20-cv-02148-TPB-AAS Document 1 Filed 09/14/20 Page 3 of 6 PagelD 3

 

II.

 

Job or Title (if known) Street
Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A.

The Plaintiff(s)

to

If the plaintiff is an individual

The plaintiff, (name) \J ANCIIA Q=\ AS OA _ -isacitizen of the
State of (name) Elon DO, ‘

If the plaintiff is a corporation
The plaintiff, (name) , is incorporated under the laws of the State of

(namie) :

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiffis named in the complaint, attach an additional page providing the same
information for each additional plaintiff: )

The Defendant(s)

to

If the defendant is an individual

The defendant. (name) , is a citizen of the State of (name) . Oris a citizen of

 

(foreign nation)

 

 

If the defendant is a corporation

The defendant, (name) Florida Anan. D ac \ adh ? . is incorporated under

Page 3 of 6
Case 8:20-cv-02148-TPB-AAS Document 1 Filed 09/14/20 Page 4 of 6 PagelD 4

 

A Flocda CeckFel Nob-Soc-PaGt Homebuy Ide (

the laws of the State of (name) F\ ad ACK . and has its

 

principal place of business in the State of (name) F\ O A Ae.

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (ame)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant. )

A

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at stake—
is more than $75,000, not counting interest and costs of court, because (explain):

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

 

 

The plaintiff, (name) \ AOOHa Ose NOON . and the defendant.
(name) TV\os\an Momo. Q oc a2 5\nr.0 , made an
agreement or Theor Boe MAREN sis x Ns . contract on
Bacee nent - The agreement or contract was (oral or writen) _\ Acc Shed
(date) . . Under that
31S] anit

agreement or contract, the par ties were req uired to (specify what the agreement or contract required each party to do)

Ror gore. of OAC A2ENLN NO Yo C6eeS@ QO mv Wal) antarceable
4
AACE EWN ease nae paces °

 

The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply with what the
agreement or contract required)

The AcCendank Garled ‘bs comely pe coryse, “ee Modder oe
Ras\aacols: ? BaSE Suskchood | re a ater “hk wads ale 1
oorqned Udithoot mY Knosiedge ,

 

The plaintiff has complied with the plaintiff's obligations under the contract.

Wile asain for ha USDA As Comp lele oe paper
SZ meh With” Veceon Muacade on Janvery 2% of
2020, That's woken 1 \eacned hor tt gc ou?

LOo5H gus ituhod vorthovt ackkoe ts group Nomber [5° °
Case 8:20-cv-02148-TPB-AAS Document 1 Filed 09/14/20 Page 5 of 6 PagelD 5

 

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Yo be awarhed ac guarhue ad exemplary damages

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule I 1.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 

 

Signature of Plaintiff f 2 rs
Ce
Printed Name of Plaintiff Vane Sr cx 2 mon don

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

Page 5 of 6
Case 8:20-cv-02148-TPB-AAS Document 1 Filed 09/14/20 Page 6 of 6 PagelD 6

 

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number

E-mail Address

 

 

Page 6 of 6
